Sub-Item 77C DREYFUS MUNICIPAL CASH MANAGEMENT PLUS MATTER SUBMITTED TO A VOTE OF SECURITY HOLDERS A Special Meeting of Shareholders of Dreyfus Municipal Cash Management Plus (the “Fund”) was held on November 16, 2009. Out of a total of 2,406,740,133.290 shares (“Shares”) entitled to vote at the Meeting, a total of 344,008,058.690 shares were represented at the Meeting, in person or by proxy. The meeting was adjourned to December 28, 2009, not having received the required vote of the holders. The breakdown of the vote is as follows: Shares For Against Abstain 1. To approve the amending 331,950,906.880 8,439,607.910 3,617,543.900
